In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 17‐2086 
CAMP DRUG STORE, INCORPORATED, 
                                                 Plaintiff‐Appellant, 

                                 v. 

COCHRAN WHOLESALE PHARMACEUTICAL, 
INCORPORATED, 
                                                Defendant‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
                     Southern District of Illinois. 
        No. 3:16‐cv‐00488‐SMY‐RJD — Staci M. Yandle, Judge. 
                     ____________________ 

     ARGUED NOVEMBER 9, 2017 — DECIDED JULY 27, 2018 
                ____________________ 

   Before RIPPLE, MANION, and SYKES, Circuit Judges. 
    RIPPLE, Circuit Judge. Camp Drug Store, Inc., filed this ac‐
tion, on its own behalf and as a representative of a proposed 
class,  against  Cochran  Wholesale  Pharmaceutical,  Inc. 
(“Cochran”). Camp Drug Store alleged that Cochran had vio‐
lated  the  Telephone  Consumer  Protection  Act  (“TCPA”  or 
“the  Act”),  47  U.S.C.  § 227,  by  faxing  unsolicited  advertise‐
2                                                       No. 17‐2086 

ments to the class members. The parties entered into early me‐
diation and reached a settlement. The district court approved 
the  settlement  on  behalf  of  the  class,  but  reduced  the  pro‐
posed attorney fee and incentive awards.  
   Camp Drug Store appeals. It maintains that the settlement 
created a common fund against which the reasonableness of 
the attorney fee award should be assessed. It also notes that 
the  proposed  incentive  awards  were  commensurate  with 
other awards to named plaintiffs for claims under the TCPA. 
    We cannot accept Camp Drug Store’s characterization of 
the settlement as a common fund. Neither our case law, nor 
that  of  the  Supreme  Court,  supports  that  characterization. 
Moreover, given the early stage at which this litigation was 
settled,  the  reductions  in  the  attorney  fee  and  incentive 
awards were not an abuse of discretion. We therefore affirm 
the district court’s judgment. 
      
                                  I 
                         BACKGROUND 
    Cochran, a small pharmaceutical distribution company in 
Monroe,  Georgia,  obtained  a  list  of  approximately  17,000 
pharmacies.  Using  the  list,  it  then  sent  faxes  to  prospective 
customers. It did not have permission from those to whom it 
sent faxes. Camp Drug Store was one of the recipients of the 
faxes and brought this class action under the TCPA, 47 U.S.C. 
§ 227. Section 227(b)(1)(C) of Title 47 generally prohibits the 
sending of unsolicited advertisements by facsimile.  Its com‐
plaint was filed on May 2, 2016. 
No. 17‐2086                                                               3

     Before an answer was filed, the parties moved to stay the 
litigation for ninety days to explore settlement. In mid‐Octo‐
ber, the parties engaged in mediation, which produced a pro‐
posed  settlement.  According  to  the  agreement,  Cochran 
would “make up to $700,000.00 available to settle” the case, 
but was not required to create a separate account to hold the 
                                                    1
funds or to deposit them with the court.  Each class member 
could submit a claim for $125; if the dollar value of the claims 
exceeded the total available funds, each timely claim would 
be  subject  to  a  pro‐rata  reduction.  Any  funds  that  were  not 
claimed by class members were to be kept by Cochran. The 
agreement  further  provided  that  each  of  the  representative 
               2
plaintiffs  was entitled to an incentive award of $15,000, and 
class  counsel  were  to  be  paid  “one  third  of  the  Settlement 
                                    3
Fund ($233,333.33).”   
     On December 7, 2016, the district court held a hearing to 
consider  the  preliminary  approval  of  the  settlement.  At  the 
outset, the court advised the parties that it had concerns about 
some aspects of the proposed settlement: the early stage of the 
litigation and the amount of work that had been done com‐
pared to the amount of attorneys’ fees; the reversion of funds 



                                                 
1 R.28‐1 at 5. 

2 In addition to Camp Drug Store, ARCare became a second representative 

plaintiff. ARCare originally filed an action against Cochran in the district 
court for the Middle District of Georgia. The claims were consolidated for 
settlement, and ARCare was added as a named plaintiff in this action. See 
R.44 at 1.  
3 R.28‐1 at 8.  
4                                                       No. 17‐2086 

                                                                     4
to the defendant; and the means and timeline for notification.  
The  court  explored  each  of  these  topics  during  the  hearing. 
Specifically, counsel advised the court that no formal discov‐
ery  had  occurred,  but  that,  in  anticipation  of  mediation, 
Cochran  had  provided  plaintiffs’  counsel  with  its  financials 
and  a  list  of  businesses  to  which  it  likely  had  faxed  infor‐
mation. Counsel also informed the court that the action rep‐
resented an uninsured risk to Cochran, a small family busi‐
ness. Finally, counsel clarified for the court that the settlement 
agreement did not guarantee plaintiffs’ counsel one‐third of 
the available funds; it simply allowed plaintiffs’ counsel to pe‐
                                                        5
tition the court for “up to one‐third of 700[,000].”   
    After  discussing  these  issues  with  counsel,  the  district 
court formally appointed counsel and representatives for the 
class, elongated the time frame for notice and response, and 
preliminarily approved the settlement agreement. The court 
directed  that  plaintiffs’  counsel  file  a  motion  for  final  ap‐
proval by March 20, 2017, and scheduled a final hearing for 
April 19, 2017. 
    The  settlement  administrator  sent  the  notice  of  the  pro‐
posed settlement and the claim form to all class members, in‐
itially by fax and, if the fax was unsuccessful, by mail. Of the 
approximately  17,000  potential  class  members,  1,765  class 
members returned claim forms. No class members filed objec‐
tions,  and  only  twelve  class  members  requested  to  be  ex‐
cluded  from  the  settlement.  The  total  amount  of  funds  that 
Cochran paid to claimants was $220,625.00.  

                                                 
4 See R.39 at 4–5. 

5 Id. at 20. 
No. 17‐2086                                                                     5

    The  plaintiffs  subsequently  filed  a  motion  for  final  ap‐
proval of the class settlement. According to the plaintiffs, the 
settlement was “fair, reasonable, and adequate,” as required 
by  Federal  Rule  of  Civil  Procedure  23(e)(2).  With  respect  to 
fees,  the  plaintiffs  requested  that  class  counsel  be  awarded 
one‐third  of  the  $700,000  ($233,333.33)  that  had  been  made 
available for the settlement of the claims, as well as an addi‐
tional $30,000 in out‐of‐pocket expenses attributable to medi‐
ation  fees,  costs  of  notice,  and  settlement  administration.  In 
support of this award, the plaintiffs noted that “[w]hen a class 
suit produces a fund for the class, it is commonplace to award 
                                                                   6
the lawyers for the class a percentage of the fund.”  “Here,” 
the  plaintiffs  continued,  “the  Settlement  created  a  common 
                                                    7
fund by agreement of the parties.”  Consequently, the plain‐
tiffs maintained that one‐third of the settlement fund was an 
appropriate fee award.  
    The court considered the propriety of the final settlement 
at a hearing held on April 19, 2017. It evaluated the settlement 
against  each  of  the  factors  set  forth  in  Isby  v.  Bayh,  75  F.3d 
1191, 1199 (7th Cir. 1996), namely:  
            the strength of plaintiffs’ case compared to the 
            amount of defendants’ settlement offer[;] an as‐
            sessment  of  the  likely  complexity,  length  and 
            expense of the litigation[;] an evaluation of the 
            amount  of  opposition  to  settlement  among  af‐
            fected parties[;] the opinion of competent coun‐
            sel[;] and the stage of the proceedings and  the 

                                                 
6 R.41 at 12 (quoting Gaskill v. Gordon, 160 F.3d 361, 362 (7th Cir. 1998)). 

7 Id. at 13. 
6                                                          No. 17‐2086 

            amount  of  discovery  completed  at  the  time  of 
            settlement. 
                   
As it had in the preliminary hearing, the court expressed con‐
cerns  about  the  requested  attorneys’  fees  “[i]n  terms  of  the 
                                                                   8
stage of the proceedings and the amount of discovery.”  The 
court observed that “there was no real litigation in this case. 
The  case  was  filed.  Counsel  entered  their  appearance.  They 
requested a stay. They began negotiations … . The case was 
                                                       9
stayed and then they announced a settlement.”   
   The court also was not persuaded that the $700,000 repre‐
sented a common fund that inured to the benefit of the class. 
                                                                       10
Instead, the court explained that “it was a security deposit.”  
The court stated that it would have agreed with the plaintiffs’ 
argument  “if  the  defendant  plopped  down  $700,000  and 
sa[id], This is it, now you can divvy this up with claims, attorneys’ 
                                                           11
fees, costs, however you want to do it, but this is it.”  However, 
the settlement required reversion back to Cochran of any un‐
claimed amounts. The court, therefore, determined that it was 
more appropriate to award counsel thirty‐three percent of the 
amount recovered by the class, or $73,000. In the court’s view, 




                                                 
8 R.45 at 7. 

9 Id. at 8–9. 

10 Id. at 18. 

11 Id. at 18–19 (italics in original). 
No. 17‐2086                                                        7

even  this  amount  was  a  “windfall”  given  the  early  stage  of 
                                                         12
litigation at which the case had settled.   
   The court also was not convinced by counsel’s argument 
that the fee award should be higher because “the actual Lode‐
                                                    13
star in this case was $156,000.”  The court rejected this argu‐
ment  because,  although  the  lodestar  can  be  an  appropriate 
cross‐check,  counsel  had  provided  only  a  summary  of  the 
number of hours spent on the case; counsel had not provided 
details or documentation regarding how the $156,000 in fees 
had  accumulated  given  how  little  work  was  done  on  the 
        14
case.   
    With respect to the incentive award, the court noted that 
there were  certain  factors  that it had  to  consider,  including: 
“The actions that the plaintiffs have taken to protect the inter‐
ests of the class; the degree to which the class has benefited 
from  those  actions;  and  the  amount  of  time  and  effort  the 
                                           15
plaintiff  expended  …  .”   Counsel  then  informed  the  court 
that the named plaintiffs’ involvement was limited to review‐
ing the pleadings, discussing negotiations with counsel, and 
being  available  by  phone  on  the  day  of  the  mediation.  The 
court concluded that this minimal involvement did not justify 
the requested $15,000. The court, therefore, approved an in‐
centive award of $1,000.  


                                                 
12 Id. at 24.  

13 Id. at 25.  

14 See id. at 25–26. 

15 Id. at 12–13.  
8                                                                   No. 17‐2086 

    The district court’s final order reflected these adjustments. 
In that order accepting the settlement and dismissing the ac‐
tion, the court reiterated that a fee of $233,333.33 was not ap‐
propriate in this case because the settlement did not create a 
                             16
“common fund.”  It explained that the financial arrangement 
at  issue  here  was  not  a  “true  common  fund  case[]”  where 
“fees are awarded based on a percentage of the fund actually 
recovered”; instead, fees were determined based on “the max‐
imum amount of money the defendant has promised to make 
                  17
available.”   Additionally,  the  fee  requested  by  counsel  was 
not commensurate with the amount of work counsel actually 
had expended to resolve the case. The district court therefore 
awarded attorneys’ “fees in the amount of $73,468.13, which 
                                                                          18
represents 33.3% of the $220,625.00 claims payment.”   
     Similarly,  “[i]n determining whether an incentive award 
is  appropriate,  and[]  …  in  what  amount,”  the  district  court 
“look[ed] to ‘the actions the plaintiff has taken to protect the 
interests of the class, the degree to which the class has bene‐
fitted from those actions, and the amount of time and effort 
                                                                               19
the  plaintiff  expended  in  pursuing  the  litigation.’”   The 
$15,000 incentive award did not reflect properly the amount 

                                                 
16 R.44 at 5. In reaching its conclusion that the settlement did not create a 

common fund, the district court relied upon our decisions in Holtzman v. 
Turza (Holtzman I), 728 F.3d 682, 688 (7th Cir. 2013), and Holtzman v. Turza 
(Holtzman  II),  828  F.3d  606,  608  (7th  Cir.  2016),  as  well  as  the  Supreme 
Court’s decision in Boeing Co. v. Van Gemert, 444 U.S. 472 (1980). 
17 R.44 at 6. 

18 Id. at 7. 

19 Id. (quoting Cook v. Niedert, 142 F.3d 1004, 1016 (7th Cir. 1998)).  
No. 17‐2086                                                                9

of time and effort the named plaintiffs had expended in pur‐
suing the litigation.  Consequently, the court reduced the in‐
                                                                      20
centive award to $1,000 for each of the named plaintiffs.   
      Camp  Drug  Store  timely  appealed  the  court’s  judgment 
                                                               21
with respect to attorney fee and incentive awards.  
       
                                                    II 
                                        DISCUSSION 
    The  legal  principles  that  must  guide  our  decision  today 
are well settled. A district court may approve the settlement 
of a class action only if it holds a hearing and finds that the 
proposed resolution “is fair, reasonable, and adequate.” Fed. 
R. Civ. P. 23(e)(2). One of the district court’s principal respon‐
sibilities  in undertaking this  review is “to protect the mem‐
bers of a class … from lawyers for the class who may … place 
their pecuniary self‐interest ahead of that of the class.” Reyn‐
olds v. Beneficial Nat’l Bank, 288 F.3d 277, 279 (7th Cir. 2002). 
Indeed, we have characterized the role of “the district judge 
in the settlement phase of a class action suit [as] a fiduciary of 
the class, who is subject therefore to the high duty of care that 
the law requires of fiduciaries.” Id. at 280. We evaluate how 
the court fulfilled this role for an abuse of discretion. See Kauf‐
man v. Am. Express Travel Related Servs. Co., 877 F.3d 276, 283 
                                                 
20 See id. at 7–8. 

21 As agreed in the settlement, Cochran did not object to the plaintiffs’ fee 

request, nor did it contest the incentive award. It takes no position as to 
these matters on appeal, with one clarification: “Cochran did not have an 
‘agreed obligation’ to pay the full amounts in the event the District Court 
awarded less.” Appellee’s Br. 3. 
10                                                       No. 17‐2086 

(7th Cir. 2017). “Under this standard, we shall affirm the judg‐
ment of the district court whenever we believe that the district 
court chose an option that was among those from which we 
might expect a district court reasonably to choose.” Salgado v. 
Gen. Motors Corp., 150 F.3d 735, 739 (7th Cir. 1998).  
    Here,  Camp  Drug  Store  maintains  that  the  district  court 
abused its discretion in reducing both the proposed attorney 
fee award and the incentive award for the named plaintiffs. 
We address first the attorney fee issue. 
       
                                  A. 
    With respect to the attorney fee award, Camp Drug Store 
submits  that  the  district  court  erred  in  failing  to  treat  the 
$700,000 made available for claims as a “common fund.” In its 
view, the Supreme Court’s decision in Boeing Co. v. Van Ge‐
mert, 444 U.S. 472 (1980), compels that conclusion, and the dis‐
trict court erred in reaching a contrary decision by relying on 
our decisions in Holtzman v. Turza (Holtzman I), 728 F.3d 682, 
688 (7th Cir. 2013), and Holtzman v. Turza (Holtzman II), 828 
F.3d 606, 608 (7th Cir. 2016). 
   We cannot accept Camp Drug Store’s characterization of 
the settlement here as creating a common fund. Boeing does 
not compel such a conclusion. In Boeing, a class of debenture 
holders  brought  an  action  against  Boeing  for  failing  to  give 
them  adequate  notice  of  a  redemption  option.  The  district 
court entered judgment for the plaintiff class in “the principal 
sum of $3,289,359 together with [prejudgment] interest.” 444 
U.S.  at  475–76  (alteration  in  original).  The  court  fixed  the 
amount  that  each  member  could  recover  on  a  principal 
amount of $100 in debentures and also provided that “[e]ach 
No. 17‐2086                                                          11

individual recovery was to carry its proportionate share of the 
total amount  allowed for attorney’s fees, expenses,  and dis‐
bursements.”  Id.  at  476.  Boeing  appealed  the  attorney  fee 
award claiming that the district court should have awarded 
attorney’s  fees  only  from  the  portion  of  the  fund  actually 
claimed by class members. An en banc Second Circuit disa‐
greed,  as  did  the  Supreme  Court.  The  Supreme  Court  ex‐
plained that “a litigant or a lawyer who recovers a common 
fund for the benefit of persons other than himself or his client 
is  entitled  to  a  reasonable  attorney’s  fee  from  the  fund  as  a 
whole.” Id. at 478. Moreover, the criteria for a common fund 
are satisfied  
        when  each  member  of  a  certified  class  has  an 
        undisputed  and  mathematically  ascertainable 
        claim  to  part  of  a  lump‐sum  judgment  recov‐
        ered on his behalf. … Although the full value of 
        the benefit to each absentee member cannot be 
        determined  until  he  presents  his  claim,  a  fee 
        awarded against the entire judgment fund will 
        shift  the  costs  of  litigation  to  each  absentee  in 
        the exact proportion that the value of his claim 
        bears to the total recovery. 
Id. at 479. In the case before it, the Court observed, “the named 
respondents ha[d] recovered a determinate fund for the ben‐
efit of every member of the class whom they represent[ed],” 
and  Boeing  had  not  appealed  the  judgment  awarding  the 
class a sum certain. Id. The class members’ “right to share the 
harvest of the lawsuit upon proof of their identity, whether or 
not they exercise it, is a benefit in the fund created by the ef‐
forts of the class representatives and their counsel.” Id. at 480.  
12                                                                   No. 17‐2086 

    Notably,  the  court  stated  explicitly  that  its  opinion  did 
“not decide whether a class‐action judgment that simply re‐
quires  the  defendant  to  give  security  against  all  potential 
claims would support a recovery of attorney’s fees under the 
common‐fund doctrine.” Id. at 479 n.5. In the case before it, 
the  district  court  explicitly  had  entered  judgment  in  the 
amount  of  $3,289,359;  “[n]othing  in  the  court’s  order  made 
Boeing’s liability for this amount contingent upon the presen‐
tation of individual claims.” Id.  
      Boeing, therefore, does not control our situation. The fund 
created by the settlement here did not establish, definitively, 
an  amount  for  the  benefit  of  the  class  members.  Instead, 
Cochran pledged up to $700,000 to be made available for the 
satisfaction of claims. Cochran never surrendered the funds 
to  the  court  or  a  third‐party  administrator,  and,  in  the  end, 
significantly  less  than  the  $700,000  was  claimed.  The  settle‐
ment, therefore, fits squarely within the category of those that 
the Court opted not to address: “a class‐action judgment that 
simply requires the defendant to give security against all po‐
tential claims.” Id. Rather than establishing a common fund, 
this arrangement gives rise to a “claims‐made” settlement. See 
William B. Rubenstein, 5 Newberg on Class Actions § 15:56, 
at 189 (5th ed. 2015) (describing “claims‐made” settlements); 
see  also  William B. Rubenstein, 4 Newberg on  Class  Actions 
                                                     22
§ 13:7, at 287–88 (5th ed. 2014) (same).  

                                                 
22 As we already have noted, in determining that the settlement here was 

not a common fund case, the district court looked to our decisions in Holtz‐
man  I  and  II,  which  held  that  a  class  action  involving  claims  under  the 
TCPA “stems from discrete injuries suffered by each recipient of the faxes; 
it  does  not  create  a  common  fund.”  Holtzman  I,  728  F.3d  at  688;  see  also 
Holtzman II, 828 F.3d at 608 (stating that, “[w]e thought then, and think 
No. 17‐2086                                                                      13

    Moreover, Camp Drug Store’s reliance on Boeing and the 
common fund doctrine is misplaced for a more fundamental 
reason. Neither Boeing, nor any of our cases, dictate that class 
counsel is entitled to a certain percentage of a common fund. 
Instead,  Boeing  simply  establishes  the  sum  against  which  a 
district court measures the reasonableness of an attorney fee 
award. See Boeing, 444 U.S. at 473 (“The question presented in 
this  class  action  is  whether  a  proportionate  share  of  the  fees 
awarded to lawyers who represented the successful class may 
be assessed against the unclaimed portion of the fund created 
by a judgment.” (emphasis added)). Even if a settlement is a 
common fund, the fee award still must be reasonable. In re Sw. 
Airlines Voucher Litig., 799 F.3d 701, 708 (7th Cir. 2015) (“Un‐
der the ‘common fund’ doctrine, an attorney who recovers a 
common fund for the benefit of a class is entitled to a reason‐
able portion of the fund that is made available to the class rather 
than the amount actually claimed by the class.” (citing Boeing, 
                             23
444 U.S. at 478)).  

                                                 
now, that suits under the [TCPA] seek recovery for discrete wrongs to the 
recipients” and therefore do not create “genuine common fund[s]”). Camp 
Drug Store argues that these holdings cannot be reconciled with Boeing’s 
description of a common fund and urges us to “clarify, limit or abrogate 
Holtzman.” Appellant’s Br. 22.  
     Even if we were so inclined, this case does not present an appropriate 
occasion to take such an action. As we have explained, even under Boeing, 
the  case  here  is  not  a  common  fund.  Cochran  did  not  surrender  a  sum 
certain that inured to the collective benefit of the class.  
23 See also, e.g., Halley v. Honeywell Int’l, Inc., 861 F.3d 481, 496–97 (3d Cir. 

2017) (describing methods for evaluating the reasonableness of attorneys’ 
fees in a common fund case); In re Life Time Fitness, Inc., Tel. Consumer Prot. 
Act (TCPA) Litig., 847 F.3d 619, 622–23 (8th Cir. 2017) (describing methods 
a  district  court  may  use  to  assess  the  reasonableness  of  an  attorney  fee 
14                                                              No. 17‐2086 

    In assessing the reasonableness of an attorney fee award 
for a class action settlement, district courts should “do their 
best to award counsel the market price for legal services, in 
light of the risk of nonpayment and the normal rate of com‐
pensation  in  the  market  at  the  time.”  Sutton  v.  Bernard,  504 
F.3d  688,  692  (7th  Cir.  2007)  (quoting  In  re  Synthroid  Mktg. 
Litig., 264 F.3d 712, 718 (7th Cir. 2001)). Factors that bear on 
the market price for legal fees include the risk of nonpayment, 
the quality of the attorney’s performance, the amount of work 
necessary to resolve the litigation, and the stakes of the case. 
Id. at 693.  
    Here,  the  court  rightfully  was  concerned  that  the  re‐
quested  fee  of  $233,333.33  was  disproportionate  to  the 
amount of work expended by class counsel on the litigation. 
Immediately after the case was filed, Cochran expressed in‐
terest  in  settlement.  Cochran  provided  financials  and  cus‐
tomer‐target  lists  to  Camp  Drug  Store.  There  was  no  paper 
discovery; no depositions were taken; and no substantive mo‐
tions were filed. As summed up by the district court, “[T]here 
                                              24
was  no  real  litigation  in  this  case.”   The  district  court  con‐
cluded that class counsel’s requested fee of nearly a quarter 
million dollars for merely filing a complaint and negotiating 
a settlement bore little relationship to market reality. The dis‐
trict  court,  therefore,  reduced  the  fee  to  $73,468.13,  or 
one‐third of what the members of the plaintiff class actually 
                                                 
award and stating that “‘[i]t is within the discretion of the district court to 
choose  which  method  to  apply,’  as  well  as  to  determine  the  resulting 
amount that constitutes a reasonable award of attorney’s fees in a given 
case” (quoting Johnston v. Comerica Mortg. Corp., 83 F.3d 241, 246 (8th Cir. 
1996)) (citations omitted)). 
24 R.41 at 8. 
No. 17‐2086                                                                       15

recovered.  Given  the  paucity  of  effort  expended  by  counsel 
compared to the size of the proposed fee, the district court did 
not  abuse  its  discretion  in  concluding  that  the  award  be  re‐
                                 25
duced accordingly.   


                                                 
25 Camp Drug Store argues that the district court also made an error in 

calculating the fee award. It maintains that the district court should have 
awarded class counsel one‐third of the total amount that Cochran would 
have  to  pay  out,  which  includes  both  the  amount  actually  paid  to  the 
claimants and the amount of fees. See Appellant’s Br. 24, 24 n.5. It relies on 
our decision in Redman v. Radioshack Corp., 768 F.3d 622 (7th Cir. 2014), for 
the  proposition  that  class  counsel  is  presumptively  entitled  to  that 
amount.  
     Redman considered an attorney fee award in the settlement of a class 
action alleging violations of the Fair and Accurate Credit Transactions Act. 
According to the settlement, the class members were to receive $830,000 
worth  of  Radio  Shack  coupons.  The  settlement  also  included  attorneys’ 
fees of approximately $1,000,000 and administrative fees of approximately 
$2,200,000. In assessing the reasonableness of the requested attorney fee 
award,  the  district  court  compared  the  amount  of  attorney’s  fees  to  the 
total amount of funds paid out by Radioshack (which included the value 
of the coupons, attorneys’ fees and administrative costs). The district court 
determined that, because the requested fees constituted twenty‐five per‐
cent of the total payout, they were reasonable.  
    On appeal, we determined that the district court’s reasonableness as‐
sessment  was  flawed  because  administrative  costs  should  not  have  fac‐
tored into its analysis:  
      [T]he roughly $2.2 million in administrative costs should not have 
      been  included  in  calculating  the  division  of  the  spoils  between 
      class counsel and class members. Those costs are part of the set‐
      tlement but not part of the value received from the settlement by 
      the members of the class. The costs therefore shed no light on the 
      fairness of the division of the settlement pie between class counsel 
      and class members.  
16                                                                  No. 17‐2086 

   The fee award of $73,468.14 was within a range of reason‐
able awards from which the district court could choose. Con‐
sequently, we affirm the district court’s attorney fee award. 
        
                                                    B. 
   Camp Drug Store also takes issue with the district court’s 
reduction of the incentive award to the named plaintiffs. We 
review the award of an incentive payment to a lead plaintiff 


                                                 
Id. at 630. Instead, we held that “[t]he ratio that is relevant to assessing the 
reasonableness of the attorney’s fee that the parties agreed to is the ratio 
of (1) the fee to (2) the fee plus what the class members received.” Id. When 
the fee ($1,000,000) was compared to the appropriate basis ($1,000,000 plus 
$830,000 paid out in coupons), the result was a fee of 55% of the relief ob‐
tained, which was unreasonable. We therefore reversed the district court’s 
judgment and remanded for further proceedings. 
     In later cases, we have employed this ratio as a basis for evaluating 
counsel’s fee requests, see Pearson v. NBTY, Inc., 772 F.3d 778, 781 (7th Cir. 
2014), and have held that “a district court should compare attorney fees to 
what is actually recovered by the class and presume that fees that exceed 
the recovery to the class are unreasonable,” In re Sears, Roebuck & Co. Front‐
Loading Washer Prods. Liab. Litig., 867 F.3d 791, 793 (7th Cir. 2017).   
      Although Redman, Pearson, and In re Sears, Roebuck & Co. provide guid‐
ance for evaluating the reasonableness of fees, they do not establish that 
class  counsel  is  entitled  to  fees in  the  amount  of  one‐third  of  the actual 
class recovery (or, indeed, of any particular fraction of the actual class re‐
covery). Here, the district court assessed the fee “[b]ased on the market for 
legal services in TCPA class cases, the quality of Counsels’ performance in 
this case, … and the amount of work necessary to resolve the case,” and 
determined that a fee of one‐third of the amount of submitted claims was 
reasonable. R.44 at 6–7. For the reasons already stated, namely the very 
little amount of work required of counsel in this case, the fee was reason‐
able. 
No. 17‐2086                                                          17

for an abuse of discretion. See Montgomery v. Aetna Plywood, 
Inc., 231 F.3d 399, 408 (7th Cir. 2000).  
    “[A] named plaintiff is an essential ingredient of any class 
action.”  Cook  v.  Niedert,  142  F.3d  1004,  1016  (7th  Cir.  1998). 
Therefore, “an incentive award is appropriate if it is necessary 
to induce an individual to participate in the suit.” Id. To de‐
termine  if  an  incentive  award  is  warranted,  a  district  court 
evaluates “the actions the plaintiff has taken to protect the in‐
terests of the class, the degree to which the class has benefitted 
from  those  actions,  and  the  amount  of  time  and  effort  the 
plaintiff expended in pursuing the litigation.” Id. 
   The district court determined that “[t]he named plaintiffs’ 
involvement  in  the  case  prior  to  settlement  d[id]  not  justify 
the requested $15,000 incentive award” for each class repre‐
             26
sentative.  The court explained that 
          [u]pon  inquiry  by  the  Court  during  the  final 
          fairness hearing, Counsel stated that represent‐
          atives  for  the  named  Plaintiffs  consulted  with 
          Counsel  and  provided  information  about  the 
          faxes they received prior to filing suit, reviewed 
          the  complaints  before  they  were  filed,  were 
          available  by  telephone  during  the  mediation 
          (but  were  not  involved  in  the  actual  negotia‐
          tions  during  mediation)  and  ultimately  ap‐
          proved [the] proposed settlement.[27] 
Thus, although “an incentive award [wa]s justified based on 
the named representatives’ willingness to pursue the claims 
                                                 
26 R.44 at 7.  

27 Id. 
18                                                            No. 17‐2086 

on behalf of the class,” the district court concluded that $1,000 
was a reasonable award “in light of the degree of their partic‐
ipation  in  the  case  and  the  amount  of  time  and  effort  ex‐
                28
pended.”   
   Camp Drug Store does not maintain that its participation 
was greater than what the district court represented it to be. 
Instead,  it  alerts  us  to  the  fact  that  district  courts  in  other 
TCPA cases have approved awards that are equivalent to, or 
                                                         29
larger than, the incentive award requested here.  Camp Drug 
Store, however, does not argue that its effort on behalf of the 
plaintiff class was commensurate with the lead plaintiffs’ ef‐
forts in those cases, at least one of which spanned three years 
and involved significant discovery and motions practice.  
   Given how little exertion the named plaintiffs expended in 
pursuing this action, the district court’s award of $1,000 was 
among the  reasonable options from  which the district  court  
could choose. Consequently, there was no abuse of discretion, 
and we will not disturb the district court’s incentive award. 
       
                                           Conclusion 
    For the reasons set forth in this opinion, the district court’s 
attorney fee and incentive awards were not an abuse of dis‐
cretion. We therefore affirm its judgment. 
       
                                                              AFFIRMED 

                                                 
28 Id. at 7–8. 

29 Appellant’s Br. 25.